Citation Nr: 0210311	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-48 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected degenerative disc disease 
of the cervical spine, currently rated at 10 percent.

2.  Evaluation of service-connected degenerative disc disease 
of the lumbosacral spine with herniated disc at L4-L5, 
currently rated at 10 percent.

3.  Evaluation of service-connected postoperative right 
shoulder separation, currently rated as non-compensably 
disabling.

4.  Evaluation of service-connected status post excision of 
malignant melanoma from neck, currently rated as non-
compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant was honorably discharged from the United States 
Air Force in January 1993 with over twenty-four years of 
active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for degenerative disc disease (DDD) of the cervical spine, 
DDD of the lumbosacral spine with herniated disc at L4-L5, 
postoperative right shoulder separation, and status post 
excision of malignant melanoma from neck.  The RO evaluated 
each these disabilities either as 0 percent (noncompensable), 
or 10 percent disabling.  In each case, the veteran appealed 
the issue of entitlement to higher evaluations.  In November 
1998, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's DDD of the cervical spine with history of 
numbness and tingling of fourth and fifth fingers of left 
hand is productive of pain, but no more than slight 
limitation of motion.  

2.   The veteran's DDD of the lumbosacral spine with 
herniated disc at L4-L5 is manifested by subjective reports 
of pain, and no more than slight limitation of motion, but 
not muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, or moderate 
intervertebral disc syndrome with recurring attacks.

3.  The veteran's postoperative right shoulder separation is 
productive of pain on motion and some weakness; motion is to 
well above shoulder level, there is no malunion or nonunion 
of a clavicle or scapula, no recurrent dislocations, and no 
significant functional loss.

4.  The veteran's status post excision of malignant melanoma 
from the neck is productive of a well-healed asymptomatic 
scar, with no recurrence of melanoma; it is not shown to be 
moderate, disfiguring, poorly nourished with repeated 
ulceration, painful and tender on objective demonstration, or 
productive of functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DDD 
of the cervical spine with history of numbness and tingling 
of fourth and fifth fingers of left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected DDD of the lumbosacral spine with 
herniated disc at L4-L5 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code, 5293 (2002).

3.  The service-connected postoperative right shoulder 
separation is 10 percent disabling according to applicable 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5203 (2002).

4.  The criteria for a compensable evaluation for status post 
excision of malignant melanoma from the neck have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7818 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b).  The appellant was notified in the RO's March 
1993 decision that the evidence showed that the criteria for 
a compensable rating (i.e., a rating in excess of 0 percent) 
for his status post excision of malignant melanoma from the 
neck, or his right shoulder disability, had not been met, and 
that the criteria for a rating in excess of 10 percent for 
his lumbosacral spine disorder, and his cervical spine 
disorder, had not been met.  Those are the key issues in this 
case, and the statement of the case (SOC) and the January 
2002 supplemental statement of the case (SSOC), informed the 
veteran of the relevant criteria.  The Board concludes the 
discussions in the rating decision, SOC and SSOC sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  In this case, the RO has 
afforded the veteran examinations covering the disabilities 
in issue, and has obtained the veteran's service medical 
records as well as VA and non-VA medical records.  The 
veteran was afforded a hearing in February 1995.  In January 
2002, the RO sent the veteran a letter notifying him of the 
provisions of the VCAA, and requested that he identify any 
relevant providers of medical treatment within 60 days.  
There is no record of a reply, and the veteran has not 
alleged that any pertinent records are missing, or that any 
further development is required.  Given the foregoing, the 
Board finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 19, 2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Evaluations

In March 1993, the RO granted service connection for the 
claimed conditions, and in each case, the veteran appealed 
the issue of entitlement to a higher rating.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

A.  Cervical Spine

The veteran's service medical records include a magnetic 
resonance imaging report (MRI), dated in 1992, which 
indicates that he had a slight bulging of the disc at C5-6, 
with some loss of hydration and spurs.

In March 1993, the RO granted service connection for DDD of 
the cervical spine with history of numbness and tingling of 
fourth and fifth fingers of left hand, evaluated as 10 
percent disabling under Diagnostic Code 5293-5290, and 
assigned an effective date of February 1, 1993 .  The veteran 
appealed the issue of entitlement to a higher rating.  

Diagnostic Code (DC) 5293 provides a 60 percent rating for 
intervertebral disc syndrome (IDS) when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Severe IDS with intermittent relief from recurring attacks 
will be rated at 40 percent.  A 20 percent rating is 
warranted for moderate IDS with recurring attacks and a 10 
percent rating is warranted for mild IDS.    

Under 38 C.F.R. § 4.71a, DC 5290, a slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation.  A moderate limitation of motion warrants a 20 
percent evaluation and severe limitation of motion warrants a 
30 percent evaluation.  

The evidence for consideration in this case consists of VA 
examination reports, dated in April 1993, July 1994 and 
February 1999, a February 1993 VA outpatient treatment 
report, and a January 1995 combined report from Lowcountry 
Orthopaedic Associates (LOA) and the Occupational Therapy 
Rehab Services (OTRS).  

The February 1993 VA outpatient treatment report indicates 
that the veteran had a full range of motion in the cervical 
spine.  The impression was cervical spine pain without 
definitive radicular component.

The April 1993 VA examination report shows that the veteran's 
cervical spine had 0 to 25 degrees of forward flexion, 0 to 
30 degrees of backward extension, and lateral flexion from 0 
to 35 degrees, bilaterally.  Rotation was from 0 to 55 
degrees, bilaterally.  The relevant diagnosis was history of 
cervical disc degeneration.  

The July 1994 VA examination report shows that the veteran's 
cervical spine had 0 to 40 degrees of forward flexion, 0 to 
20 degrees of backward extension.  Rotation was from 0 to 45 
degrees, bilaterally.  The relevant diagnosis was cervical 
strain with C5-6 degenerative disc disease.  

A January 1995 OTRS/LOA report shows that the veteran's 
cervical spine had 0 to 60 degrees of forward flexion, 0 to 
46 degrees of backward extension, and lateral flexion from 0 
to 40 degrees, bilaterally.  Rotation was from 0 to 60 
degrees to the right and from 0 to 58 degrees to the left.  

The February 1999 VA examination report shows that the 
veteran complained of neck pain, with no radiation of pain to 
the upper extremities.  On examination, his cervical spine 
had 0 to 40 degrees of forward flexion, 0 to 20 degrees of 
backward extension, and lateral flexion from 0 to 45 degrees, 
bilaterally.   X-rays revealed minor spondylosis in the lower 
cervical spine.  The relevant diagnosis was DDD of the 
cervical spine.    

Given the foregoing ranges of motion, the Board finds that 
the evidence shows no more than a slight limitation of motion 
in the cervical spine, and that the criteria for an 
evaluation in excess of 10 percent for limitation of motion 
for the cervical spine have not been met.  Therefore, a 
rating in excess of 10 percent is not warranted under DC 
5290.  See 38 C.F.R. §§ 4.41, 4.59, 4.71a; Schafrath v. 
Derwinski, 1 Vet. App. at 589 (1991).  

The Board has taken the veteran's pain symptoms and weakness 
into account to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995).  In this case, the objective 
evidence of pathology and functional loss is insufficient to 
show that the functional loss due to the veteran's cervical 
spine disorder, to include to numbness and tingling of the 
left ring or little finger, impairs him to such a degree that 
he has the equivalent of disability as required for a rating 
in excess of 10 percent.  In this regard, the OTRS/LOA report 
contains detailed findings on the veteran's functional 
capacity which show below average strength in the upper 
extremities.  However, there is no competent evidence 
attributing this loss of strength to the veteran's DDD of the 
cervical spine with history of numbness and tingling of 
fourth and fifth fingers of left hand.  The OTRS/LOA report 
concluded that he was capable of a "light-medium" level of 
work, with a specific finding that the range of loss motion 
in the neck did not significantly limit his functional 
abilities.  Other evidence includes notations of several 
injuries/disorders of the upper extremities for which service 
connection is not currently in effect, to include cubital 
tunnel syndrome, and right elbow and right wrist sprain (see 
e.g. OTRS/LOA report), a normal neurological examination in 
April 1993, a finding of 5/5 motor strength in the February 
1993 VA outpatient treatment report, and a finding of normal 
strength in the upper extremities in the February 1999 VA 
examination report.  In addition, the February 1999 VA 
examination report shows that the examiner stated that there 
was "no demonstrable weakness," and that functional loss 
could not be determined with any degree of medical certainty. 

Consideration has also been given to whether a higher 
evaluation could be assigned for IDS of the cervical spine; 
however, there is no radiation of pain into the upper 
extremities as noted on the February 1999 examination report.  
At no point does the evidence suggest that the veteran has 
more than mild intervertebral disc syndrome.  Based on the 
foregoing, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's DDD of the 
cervical spine with history of numbness and tingling of 
fourth and fifth fingers of left hand, for any time for the 
period from February 1, 1993 to the present.  See 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i). 

B.  DDD of the Lumbosacral Spine with Herniated Disc at L4-L5

The veteran's service medical records include a magnetic 
resonance imaging report (MRI), dated in January 1993, which 
indicates that he had a small midline disk herniation at L4-5 
which was contacting but not distorting the thecal sac, and a 
disk bulge at L5-S1 which was not contacting the thecal sac.  
A report of medical history accompanying an August 1991 
examination report shows complaints of ongoing back pain.

In March 1993, the RO granted service connection for 
degenerative disc disease (DDD) of the lumbosacral spine with 
herniated disc at L4-L5, evaluated as 10 percent disabling, 
and assigned an effective date of February 1, 1993.  The 
veteran appealed the issue of entitlement to a higher 
evaluation.  Accordingly, the issue is whether a rating in 
excess of 10 percent for DDD of the lumbosacral spine with 
herniated disc at L4-L5 is warranted for any period from 
February 1, 1993 to the present.  

The veteran's low back condition is rated as intervertebral 
disc syndrome (IDS), which is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  The criteria under DC 5293 have 
been reported previously and will not be repeated.  

The evidence for consideration in this case consists of VA 
examination reports, dated in April 1993, July 1994 and 
February 1999, a February 1993 VA outpatient treatment 
report, and a January 1995 report from OTRS/LOA.  

The February 1993 VA outpatient treatment report indicates 
that the veteran had (an otherwise unspecified) limited range 
of motion in the lumbar spine.  The impression was lumbar 
spine pain without definitive radicular component.

The April 1993 VA examination report shows that the veteran 
complained of back pain.  On examination, the back had no 
spasms and no point tenderness.  The relevant diagnosis was 
history of lumbar disc degeneration with disc herniation of 
L4-L5.  

The July 1994 VA examination report shows that the veteran 
complained of back pain and having to wear a support while 
driving.  The relevant diagnoses were lumbar L4-5 and S1 disc 
degeneration, L4-5 and L5-S1 bulging desiccated discs on MRI 
scan.  There was some pain on extension, with variable 
sensation at the L-5 distribution of the foot.    

The January 1995 OTRS/LOA report shows inter alia that there 
were no deviations in gait.  Maximum lifting was 40 pounds 
from the floor to the above shoulder position.

The February 1999 VA examination report shows that the 
veteran complained of constant back pain which varied in 
severity, with intermittent radiation of pain to the left 
knee.  On examination, gait was unremarkable.  There was no 
tenderness or spasm.  A neurological examination was 
unremarkable.  X-rays of the lumbar spine were normal.  The 
relevant diagnosis was DDD of lumbar spine with disc 
herniation at L4-5.  The examiner noted that there was pain 
on motion, but that there was "no demonstrable weakness."  
He concluded that functional loss could not be determined 
with any degree of medical certainty.

The Board finds that the evidence does not show that the 
veteran has moderate intervertebral disc syndrome (IDS), with 
recurring attacks.  Specifically, his complaints are not 
representative of such attacks, and the neurological findings 
in evidence are not representative of moderate IDS.  
Therefore, as the findings do not reflect moderate IDS with 
recurring attacks, the criteria for a 20 percent rating under 
DC 5293 have not been met.  

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5292, a 20 percent rating is warranted 
where there is a moderate limitation of motion of the lumbar 
spine.  Under 38 U.S.C.A. § 4.71a, DC 5295, a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

In this case, with regard to DC 5292, the aforementioned 
evidence shows that his back has been noted to have forward 
flexion ranging between 40 to 85 degrees, with flexion 
primarily noted as being 75 degrees or greater, backward 
extension ranging between 10 and 35 degrees, with extension 
primarily shown as being 27 degrees or greater, lateral 
flexion ranging between 30 and 35 degrees, with all findings 
showing 30 degrees or greater, and rotation ranging between 
20 and 45 degrees, with most findings showing 30 degrees or 
greater.  Therefore, a moderate limitation of motion is not 
shown, and the criteria for a 20 percent rating under DC 5292 
have not been met.  With regard to DC 5295, the criteria for 
a 20 percent rating have not been met, as the evidence does 
not show muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position.

In reaching this decision, the Board has considered that VA 
is required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
there is a history of reported pain, with intermittent left 
leg radiation into left leg.  However, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  In 
addition, when the ranges of motion in the back are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy, the Board finds that there is insufficient evidence 
of objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 10 percent.  In light of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's for DDD of the lumbosacral spine with herniated 
disc at L4-L5, even with consideration of functional loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 
5293; DeLuca, supra.
 
Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected DDD of the lumbosacral spine with herniated 
disc at L4-L5, for any time for the period from February 1, 
1993 to the present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i). 

C.  Right Shoulder

The veteran asserts that a higher evaluation is warranted for 
his postoperative right shoulder separation.  He argues that 
he has loss of strength, numbness, stiffness and pain on 
motion.

The veteran's service medical records show that he sought 
treatment for right shoulder pain in 1991.  The impressions 
included grade I acromioclavicular (AC) separation and AC DJD 
(degenerative joint disease).  He underwent a Mumford 
procedure in 1992, and received subsequent treatment for 
shoulder pain on several occasions.  

In March 1993, the RO granted service connection for 
postoperative right shoulder separation, evaluated as 
noncompensable, and assigned an effective date of February 1, 
1993.  The veteran appealed the issue of entitlement to a 
higher rating.  Accordingly, the issue is whether a 
compensable rating for postoperative right shoulder 
separation is warranted for any period from February 1, 1993 
to the present.  

The RO has granted service connection for postoperative right 
shoulder separation.  This condition is not specifically 
listed in the diagnostic codes of the VA 's disability rating 
schedule.  When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury.  38 C.F.R. §§ 4.20, 4.27.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2002).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, the Board has 
assumed that the veteran's right shoulder is his major upper 
extremity.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees.

The veteran's right shoulder condition appears to be most 
analogous to clavicle or scapula, impairment of, which is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203.  
Under DC 5203, 10 percent evaluation contemplates a malunion 
of a clavicle or scapula, or nonunion of a clavicle or 
scapula without loose movement, or rate on impairment of 
function of contiguous joint.  

A compensable rating  is not warranted under DC 5203.  The 
evidence for consideration in this case consists of VA 
examination reports, dated in April 1993, July 1994 and 
February 1999, a February 1993 VA outpatient treatment 
report, and a January 1995 report from OTRS/LOA.  This 
evidence shows that the veteran's diagnoses include DJD AC 
joint, bilateral rotator cuff syndrome, and residuals of 
right shoulder separation, status post Mumford procedure.  
The July 1994 VA examination report noted that X-rays 
revealed good cartilage maintenance of the joint space, with 
erosive changes in the AC joint, but well-maintained 
acromiohumeral distance.  The February 1999 VA examination 
report noted that X-rays revealed resection of the right 
lateral third of the clavicle, but was otherwise normal.  In 
summary, there is no competent evidence showing that the 
veteran's right shoulder disability has been characterized as 
a dislocation of the joint or as a nonunion of the joint with 
loose movement.  Thus, the preponderance of the evidence is 
against a compensable evaluation for the veteran's right 
shoulder disability under Diagnostic Code 5203.

A compensable rating is not warranted under DC's 5200, 5201 
or 5202.  There is no competent evidence of ankylosis of the 
major scapulohumeral articulation, that movement of the right 
arm is limited to shoulder level, that the veteran has 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or that he has a malunion of moderate deformity.  In 
this regard, the July 1994 VA examination report noted a full 
passive range of motion.  The January 1995 OTRS/LOA report 
shows shoulder flexion and abduction was 165 degrees or 
greater.  The February 1999 VA examination report flexion and 
abduction of the shoulder of 165 degrees or greater.  
Therefore, a compensable rating  for service-connected right 
shoulder tendinitis and bursitis is not warranted under 
Diagnostic Codes 5200, 5201 or 5202.  

In reaching this determination, the Board has considered the 
functional impairment which can be attributed to pain and 
weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also 
VAGCOPPREC 9-98.  In this case, a compensable rating under DC 
5201 is not warranted on the basis of additional functional 
loss due to pain and weakness.  The veteran's reports of pain 
and weakness have been considered.  In this regard, the 
January 1995 OTRS/LOA report shows somewhat below average 
right shoulder flexion and abduction.  The OTRS concluded 
that he was capable of a "light-medium" level of work, with 
a specific finding that the range of loss motion in the 
shoulders did not significantly limit his functional 
abilities.  The February 1999 VA examination report contains 
a finding of normal strength in the upper extremities.  The 
examiner stated that there was pain on motion, but that there 
was "no demonstrable weakness."  He concluded that 
functional loss could not be determined with any degree of 
medical certainty.  Accordingly, the evidence does not show 
functional loss warranting a compensable evaluation.  

In addition, the Board notes that the veteran has, on 
occasion, been noted to have degenerative joint disease of 
the AC joint.  However, it does not appear that this 
diagnosis has recently been confirmed by X-ray.  See 
38 C.F.R. § 4.71a, DC 5003; February 1999 VA examination 
report; cf. September 1995 report from Orthopaedic Associates 
(asserting that right shoulder arthritis has been verified by 
X-ray).  Service connection is not currently in effect for 
arthritis of the right shoulder. 

The above analysis notwithstanding, the Board finds that the 
veteran's right shoulder condition is in fact 10 percent 
disabling.  According to 38 C.F.R. § 4.59, it is the intent 
of the schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Clearly, 
the veteran does have painful motion of the right shoulder 
and x-ray studies have confirmed erosive changes in the area 
of the AC joint and a resection of the clavicle.  Under the 
circumstances, the veteran is found to be entitled to a 10 
percent rating under DC 5203 as this is the minimum 
compensable rating for that joint.  38 C.F.R. § 4.59.  Based 
on the foregoing, the Board finds that a 10 percent rating is 
warranted for the veteran's service-connected postoperative 
right shoulder separation effective from February 1, 1993 to 
the present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i). 

D.  Status Post Melanoma

The veteran's service medical records show that in May 1991 
he underwent an excision of a mole from the back of his neck.  
A follow-up excision in June 1991 removed another 1 
centimeter (cm.) area around the site.  The diagnosis was 
malignant melanoma.  An August 1991 examination report notes 
a 1 1/2 cm. scar on the left side of the neck WHNS (well-
healed, non-symptomatic).

In March 1993, the RO granted service connection for status 
post excision of malignant melanoma from neck, evaluated as 
noncompensable, and assigned an effective date of February 1, 
1993.  The veteran appealed the issue of entitlement to a 
higher rating.  Accordingly, the issue is whether a 
compensable rating for status post excision of malignant 
melanoma from neck is warranted for any period from February 
1, 1993 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his status post excision of malignant melanoma from neck.  In 
a May 1993 letter, he appears to argue that he has a high 
chance of recurrence, and that possibly malignant growths 
have reappeared on his face.  

Under VA regulations, new malignant growths of the skin are 
rated based on scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment. 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7818.  New benign growths of the 
skin are rated based on scars, disfigurement, etc.  Unless 
otherwise provided, rate codes 7807 through 7819 as for 
eczema, dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  NOTE: 
The most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.

Under the provisions of DC 7806, a 10 percent rating is for 
application when there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  Slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area merits a continuation a zero percent 
evaluation.

The evidence for consideration in this case consists of VA 
examination reports, dated in April 1993, July 1994 and 
February 1999, a February 1993 VA outpatient treatment 
report, and a January 1995 report from OTRS/LOA.  With the 
exception of a February 1999 VA skin examination report, some 
of this evidence contains references to a history of excision 
of malignant melanoma from the neck, but otherwise contains 
no relevant findings.  The February 1999 VA skin examination 
report shows that the veteran reported that he was being 
monitored by a dermatologist.  Computerized tomography (CT) 
scans reportedly revealed no suggestion of metastatic 
lesions.  The veteran reportedly stated that evaluations for 
residuals of any melanoma or metastases had not been found.  
On examination, there were no signs of metastases or 
melanoma.  The area of old scar was gone, and there was only 
a residual scar.  The relevant diagnosis was melanoma.

Based on its review of the evidence, the Board finds that the 
veteran's status post excision of malignant melanoma from the 
neck is not productive of sufficient impairment as to warrant 
an increased (compensable) evaluation with application of all 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.118, DC's 7806, 7818.  The post-service medical 
evidence does not show a recurrence of melanoma, nor does it 
show any relevant findings for the skin near the site of his 
excision.  Accordingly, there is no evidence of 
disfigurement, exfoliation, exudation or itching, and a 
compensable rating is not warranted under DC's 7806 and 7818.

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002), a 10 percent evaluation requires a moderate; 
disfiguring scar of the head, face, or neck.  Under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804 (2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under 
38 C.F.R. § 4.118, DC 7805, other scars will be rated on 
limitation of function of the part affected.  However, the 
evidence does not show that the veteran's neck scar is 
moderate and disfiguring, poorly nourished with repeated 
ulceration, painful and tender on objective demonstration, or 
that the veteran has functional loss due to the residuals of 
the excisions.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7800, 7803, 7804 or 
7805.

Based on the foregoing, the Board finds that a 10 percent 
rating is not warranted for of the veteran's service-
connected status post excision of malignant melanoma from the 
neck, for any time for the period from February 1, 1993 to 
the present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i). 

III.  Conclusion

With regard to an extra-schedular rating, in Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents of testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO's conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, a review 
of the evidence shows that the veteran is employed as an 
insurance agent.  See e.g., January 1995 OTRS/LOA report.  
The record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
disabilities which are in issue, nor has there been a showing 
of interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.    

In summary, the veteran is employed in the insurance field, 
and the Board finds that the medical evidence and other 
evidence of record does not show that the veteran's 
disabilities which are in issue present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record 
does not present an exceptional case where his currently 
assigned evaluations are found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for DDD of the cervical 
spine with history of numbness and tingling of fourth and 
fifth fingers of left hand is denied.

A rating in excess of 10 percent for DDD of the lumbosacral 
spine with herniated disc at L4-L5 is denied.  

A 10 percent rating for postoperative right shoulder 
separation is granted, subject to regulations governing 
awards of monetary benefits.

A compensable rating for status post excision of malignant 
melanoma is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

